Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Isiah James, Jr., appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint, and the court’s order denying his post-judgment motions to alter or amend the judgment under Fed.R.Civ.P. 59(e), and to amend the complaint. James also appeals the magistrate judge’s orders denying his motions to recuse and for sanctions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court and the magistrate judge. James v. Jackson, No. 9:08-cv-00144-TLW (D.S.C. filed Mar. 26, 2008 & entered Mar. 27, 2008; Sept. 2, 2008; Nov. 5, 2008); 2009 WL 291162 (Feb. 4, 2009); (Feb. 27, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.